DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 4, line 2, there is no antecedent basis for “the area”.  In line 3, there is no antecedent basis for “the first spring element”.  In lines 4-5, reference to “the element” appears confusing since multiple elements have been set forth.  Which is being referenced?  It appears “the element” should be ---the first element---.  In line 6, there is no antecedent basis for “the at least one second spring element”.
	In claim 4, line 3, there is no antecedent basis for “the area”.



(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In claim 8, merely setting forth the intended use of the arrangement does not appear to limit the arrangement in any patentable sense.  Such does not appear to lend any structure to the arrangement.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wandratschek et al (German publication 102005015038).
The publication to Wandratschek (note cited translation) discloses the invention as is claimed.  Wandratschek discloses a wiper arm arrangement (fig. 5) for cleaning a vehicle window (1).  The arm arrangement comprising a wiper arm head (7) connected by a wiper arm rod (4, 17, 22) with a wiper blade (5) at a first end region and with a drive shaft (8) at a second end region.  The wiper arm rod is pivotally mounted on the side facing the wiper arm head in a first pivoting axis (dot dash line) at joint (6).  The wiper rod consists of two elements including a first element (4/22) connected to the wiper arm head (7) and a second element (17) connected with the wiper blade (5).  The two elements are arranged so they can pivot relative to each other about a second pivoting axis (16.1).   The first and second pivoting axis are essentially perpendicular to each other (see fig. 5).
With respect to claim 2, a first spring element (6.1) is provided between the wiper rod (4/ 22) and wiper arm head (7) while a second spring element (18) is provided between the two elements (4/22, 17) of the wiper rod.  The springs act to bias the wiper rod elements and thus wiper blade towards the surface to be wiped.
	With respect to claim 3, the wiper rod is curved in design (fig. 5).  The second element (17) facing the wiper blade appears straight in design and aligned flush with the wiper blade as it passes thereover and is attached thereto (see fig. 6).  A section of the first element (4) appears perpendicular to the second element (17, see fig. 5).
With respect to claim 4, the section (22) of the first element of the wiper rod connected with the second element (17) of the wiper rod in the area of the second pivoting axis (16.1) is deemed aligned with the second element of the wiper rod as shown in figure 5.  Also, the first element (4) of the wiper arm rod is deemed to have an area curved by about 90 degrees, particularly where the section (22) is joined (fig. 5).

	With respect to claim 7, the roller element is mounted on a side of the spacer device facing away from the wiper arm rod (fig. 6).
	 With respect to claim 8, the intended use of the arrangement does not appear to limit the arrangement in any patentable sense as it does not appear to define any particular structure.  It appears the arrangement of Wandratschek could be used in such a manner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 4, 5 and 3, respectively, of copending Application No. 16/225,779 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘779 application fully anticipate the claims of the instant application.  With respect to claim 8, the ‘779 application fully anticipates such claim as such at best relates to the intended use of the arrangement.  The intended use of the arrangement does not appear to further limit the arrangement in any patentable sense over claim 6 of the ‘779 application.


Allowable Subject Matter

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274.  The examiner can normally be reached on 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



GKG
28 January 2021